MURPHY, Chief Judge,
dissenting.
I agree that the “accomplice-corroboration rule” is applicable to a delinquency proceeding. It is well settled, however, that a witness may be an accomplice to some—but not to all— crimes committed by the defendant who claims the benefit of the rule.3 It is also well settled that the defendant who claims the benefit of the accomplice-corroboration rule has “the burden of proving [by a preponderance of the evidence] that the State’s witness ... was an accomplice.” Bennett v. State, 283 Md. 619, 627, 392 A.2d 76 (1978). This burden of persuasion should be applicable in a delinquency proceeding.
In the case at bar, the circuit court was simply not persuaded that—although they did indeed become accomplices to certain of the delinquent acts—the State’s witnesses were not accomplices to the appellant’s delinquent act of malicious destruction of property. On the basis of that non-clearly erroneous factual finding, I would affirm the judgment of the circuit court.

. See People v. Cruz, 291 A.D.2d 1, 737 N.Y.S.2d 16 (2002) for a discussion of cases in which courts have held that the accomplice-corroboration rule did not apply to the entire testimony of a witness who was an accomplice to some, but not all, of the crimes allegedly committed by the defendant.